Case 1:17-cv-03273-TWP-DML Document 142 Filed 04/16/19 Page 1 of 2 PageID #: 931




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


   AMERICAN SENIOR COMMUNITIES, L.L.C.,                  )
                                                         )
                  Plaintiff,                             ) Case No.: 1:17-cv-3273-TWP-DML
                                                         )
          v.                                             ) Honorable Tanya Walton Pratt
                                                         )
   JAMES BURKHART, et al.                                ) Honorable Debra McVicker Lynch
                                                         )
                  Defendants.                            )


                                               ORDER

         This matter comes before the Court on Plaintiff American Senior Communities L.L.C.’s

  Amended Unopposed Motion for Extension of Time to Seek Leave to Amend the Complaint

  and/or Join Additional Parties (Dkt. 139). The Court, having considered the motion, hereby

  finds that said motion should be GRANTED. Any party wishing to amend the pleadings and/or

  join additional parties shall seek leave to do so by June 17, 2019.

         So ORDERED.

         Date: 4/16/2019                         ____________________________________
                                                    Debra McVicker Lynch
                                                    United States Magistrate Judge
                                                    Southern District of Indiana
Case 1:17-cv-03273-TWP-DML Document 142 Filed 04/16/19 Page 2 of 2 PageID #: 932




  Distribution:

  Service will be made electronically on all
  ECF-registered counsel of record via email
  generated by the Court’s ECF system:

  Service via U.S. Mail on:

  Daniel Benson
  Inmate No. 15431-028
  FPC Montgomery
  Maxwell Air Force Base
  Montgomery, AL 36112

  Joshua Burkhart
  10124 Cheswick Lane
  Fishers, IN 46037




                                               2
